Order filed, November 29, 2021.




                                      In The

                           Fourteenth Court of Appeals
                                  ____________

                               NO. 14-21-00539-CV
                                 ____________

                             SYED RAZA, Appellant

                                        V.

                            PRITAM TOOR, Appellee


                     On Appeal from the 127th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2020-67007


                                     ORDER

         The reporter’s record in this case was due October 26, 2021. See Tex. R.
App. P. 35.1. On October 22, 2021, this court granted the court reporters request
for extension of time to file the record until November 22, 2021. To date, the
record has not been filed with the court. Because the reporter’s record was not
filed within the time prescribed in the previous request, we issue the following
order.
      We order Cynthia Grijalva, the court reporter, to file the record in this appeal
within 30 days of the date of this order.

                                  PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wise.